Order, Su*231preme Court, Bronx County (Lawrence Bernstein, J.), entered on or about December 17, 1993, which granted defendant’s motion to dismiss the indictment pursuant to CPL 30.30, unanimously affirmed.
It is undisputed that there were 158 days of includable time out of a permissible 184 days. In addition, the court properly included periods of time in which the People failed to exercise due diligence in executing a bench warrant (People v Bolden, 81 NY2d 146), including a 32-day period of total inaction following completion of any administrative processing of the warrant. Accordingly, we do not reach any other issue. Concur —Murphy, P. J., Sullivan, Rubin, Asch and Williams, JJ.